\
                                          PD-1654-15

                                         NO. oV^Qgm-W Cot/^^BfVED^
                                                              IN THE TEXAS COURT
                                                                                                Cf*IMinAl
        PETITIONER
                                                     §                                                         ApPEALi
                                                     §

VS.
                                                     §
                                                              OF
                                                                                           flttl4 2015
THE STATE OF TEXAS,
        RESPONDENT                                   §        CRIMINAL
                                                                                             iG0Sfa. 6ierk
                      MOTION FOR EXTENSION OF TIME TO FILE PDR


TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

        Comes now, "S^ss XDcuis Mocris&n a^.             , Petitioner, and files this motion for_ jan
                                                                                                Fl"
extension ofsixty- (60) days in which to file a Petition for Discretionary Reviewj^lrjfsui.            :is".

motion, Petitioner shows the Court the following:                                             r~p - •
                                                                                              Lew i •.. L,_.
                                                    I.

        The Petitioner was convicted in the 37^ 'District Court of loCXC*P"Abel J$8tifl&fc, Ciern
Texas ofthe offense of C^qp'iAn\ MoragT                                  in Cause No. aaQft~£(:i~r~jbcfe>,
styled The State of Texas vs. ^Sw&s QaotS Nc-rHSCnSr. The Petitioner appealed to the Court of
Appeals, fbu r\~Vi        Supreme Judicial District, Appeal No! OH- Va -G>cV"lHH ~Cft .
The case was affirmed on 0>\j\vJ ?>C~\ ;S*-Q\H                  .
                                                  II.

       The present deadline for filing the Petition for Discretionary Review is /d ~3Q~>5 .
The Petitionerhas not requested any extension prior to this request.
                                                  III.

       Petitioner's request for an extension is based upon the following facts: Petitioner was not
informed of the decision of the Court ofAppeals in affirming his case until ^ " 1(&* \^\ .
Since that time Petitioner has been attempting to gain legal representation in this matter.           His
attorney on the appeal,                       •                has informed Petitioner thathe will not
represent him on the Petition for Discretionary Review.
       WHEREFORE, Petitioner prays this Court grant this motion and extend the deadline for
filing the Petition for Discretionary Review in Cause No. CSH-\2 -OenMH-^to h~2>6 " /£> •
                                                     Respectfully submitted,
                                                    /^CM-Wjis- £Jcutty ^Jqt/u^- (JjA,
                                                    (petitioner Pro Se               /
                                                     TDCJ#|54>
                                                     Texas Departmentof Criminal Justice